 

Exhibit 10.3

 



EXPENSE SUPPORT AGREEMENT

 

This EXPENSE SUPPORT AGREEMENT (this “Agreement”), is made as of August 21, 2014
by and between Business Development Corporation of America II (the “Company”)
and BDCA Adviser II, LLC (the “Adviser”).

 

WHEREAS, the Company maintains on file with the U.S. Securities and Exchange
Commission (the “SEC”) an effective registration statement on Form N-2 (File No.
333-197447) covering the continuous offering and sale of the Company’s common
stock pursuant to the Securities Act of 1933, as amended (the “Registration
Statement”);

 

WHEREAS, the Company and the Adviser have entered into an Investment Advisory
and Management Services Agreement dated as of August 21, 2014 (the “Advisory
Agreement”); and

 

WHEREAS, the Company and the Adviser have determined that it is appropriate and
in the best interests of the Company for the Adviser to pay on behalf of the
Company up to 100% of all Operating Expenses (as defined herein) until the
Company has achieved economies of scale sufficient to ensure that it bears a
reasonable level of expense in relation to its investment income.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto agree as
follows:

 

1. Expense Support Payments.

 

Commencing on the date that the Registration Statement is declared effective by
the SEC and continuing monthly thereafter until such time as the Company and the
Adviser mutually agree otherwise (the “Expense Support Payment Period”), the
Adviser hereby agrees to pay on behalf of the Company, at the Adviser’s sole
discretion but in consultation with the Company, up to 100% of all Operating
Expenses for each month during the Expense Support Payment Period. Any payment
made by the Adviser pursuant to the preceding sentence shall be referred to
herein as an “Expense Support Payment.” Upon determination by the Adviser of the
amount of the Expense Support Payment to be paid for each month, the Adviser
shall promptly notify the Company of the amount and the payment date of such
Expense Support Payment (the “Expense Support Payment Date”), which shall be no
later than thirty (30) business days after the end of such month. The Expense
Support Payment for any month shall be paid by the Adviser to the Company in any
combination of cash or other immediately available funds and/or offsets against
amounts due from the Company to the Adviser.

 

For purposes of this Agreement, the following definitions shall apply:

 

(a) “Annualized Distribution Rate” shall mean the per share amount of all
regular cash distributions paid to stockholders of the Company, but excluding
special cash distributions or the effect of any stock dividends paid by the
Company, as of the applicable period, expressed as a percentage of the Company’s
public offering price per share as of the relevant measurement date;

 



 

 

 

(b) “Net Operating Expenses” shall mean the sum of all Operating Expenses,
excluding Organization and Offering Expenses (as defined in the Advisory
Agreement), the Base Management Fee (as defined in the Advisory Agreement), the
Incentive Fee (as defined in the Advisory Agreement) and any interest expense
attributable to indebtedness incurred by the Company, as of the applicable
period;

 

(c) “Operating Expenses” for any period shall mean all costs and expenses paid
or incurred by or on behalf of the Company, as determined under U.S. generally
accepted accounting principles, including, without limitation any interest
expense attributable to indebtedness incurred by the Company for such period and
any fees payable to the Adviser pursuant to the Advisory Agreement; and

 

(d) “Operating Expense Ratio” shall mean Net Operating Expenses, as of the
applicable period, expressed as a percentage of the net assets of the Company as
of the relevant measurement date.

 

2. Conditional Reimbursement.

 

On the date mutually agreed to by the Company and the Adviser for reimbursement
of a specified Expense Support Payment (the “Reimbursement Date”), the Company
hereby agrees to reimburse the Adviser, as promptly as possible, in an amount
equal to such specified Expense Support Payment, provided that (i) the Operating
Expense Ratio as of such Reimbursement Date is equal to or less than the
Operating Expense Ratio as of the Expense Support Payment Date attributable to
such specified Expense Support Payment; (ii) the Annualized Distribution Rate as
of such Reimbursement Date is equal to or greater than the Annualized
Distribution Rate as of the Expense Support Payment Date attributable to such
specified Expense Support Payment; (iii) such specified Expense Support Payment
Date is not earlier than three years prior to the Reimbursement Date; and (iv)
the Expense Support Payment does not cause the Company’s Net Operating Expenses
to exceed 1.5% of the Company’s net assets attributable to common shares (as
such term is used in the Registration Statement), after taking such
reimbursement into account.

 

The Adviser may waive such reimbursement for certain expenses paid by the
Adviser to fund the Company’s distributions. Such waived reimbursement may be
subject to repayment in the future, pursuant to the provisions of this Section
2.

 

3. Term and Termination of Agreement.

 

3.1. Term of Agreement. This Agreement shall become effective immediately upon
the date hereof. Once effective, this Agreement shall remain in effect unless
otherwise terminated pursuant to Section 3.2 hereof.

 

3.2. Termination of Agreement. This Agreement may be terminated by the Adviser
upon written notice to the Company. This Agreement shall automatically terminate
in the event of (a) the termination by the Company of the Advisory Agreement or
(b) the dissolution or liquidation of the Company.

 



2

 

 

3.3. Effect of Termination. Notwithstanding any provision to the contrary, after
the termination of this Agreement pursuant to Section 3.2, the Adviser shall be
entitled to all previously unpaid reimbursements of Expense Support Payments
within 30 days after the effective date of such termination, regardless of the
limitations of Section 2.

 

4. Miscellaneous.

 

4.1. Headings. The captions of this Agreement are included for convenience only
and in no way define or limit any of the provisions hereof or otherwise affect
their construction or effect.

 

4.2. Interpretation. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without reference to its
conflicts of laws provisions) and the applicable provisions of the 1940 Act and
the Investment Advisers Act of 1940, as amended (the “Advisers Act”). To the
extent that the applicable laws of the State of New York or any of the
provisions herein, conflict with the applicable provisions of the 1940 Act or
the Advisers Act, the latter shall control. Further, nothing herein contained
shall be deemed to require the Company to take any action contrary to the
Company’s Amended and Restated Articles of Incorporation or Bylaws, as each may
be amended or restated, or to relieve or deprive the board of directors of the
Company of its responsibility for and control of the conduct of the affairs of
the Company.

 

4.3. Severability. If any provision of this Agreement shall be held or made
invalid by a court decision, statute, rule or otherwise, the remainder of this
Agreement shall not be affected thereby and, to this extent, the provisions of
this Agreement shall be deemed to be severable.

 

4.4. Amendments and Counterparts. This Agreement may only be amended by mutual
written consent of the parties. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all such
counterparts shall, together, constitute only one instrument.

 

[Signatures on following page.]

 



3

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
respective officers thereunto duly authorized, as of the day and year first
above written.

 

 

  BUSINESS DEVELOPMENT CORPORATION OF AMERICA II


By: /s/ Nicholas S. Schorsch              
Name: Nicholas S. Schorsch
Title: Chairman and Chief Executive Officer           BDCA ADVISER II, LLC


By: /s/ Peter M. Budko                        
Name: Peter M. Budko
Title: Chief Executive Officer

 



 

